Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 20-22, 27-29 and 34-36 have been amended. Claims 16-36 have been examined.

Terminal Disclaimer
2.	The terminal disclaimer filed on 08/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10,790,979 and 10,972,272 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 16-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 16, 23 and 30, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
	receiving, by the user terminal, a certificate report from the trusted certificate generator, wherein the certificate report comprises a first root certificate in a certificate chain generated for the first code hash, wherein the certificate chain comprises a first public key certificate corresponding to the first root certificate, wherein the first public key certificate and a matched first private key form a first certificate pair, and wherein the first certificate pair is pre-distributed to one or more authenticated computing units running the computing task;…
	setting the first root certificate as a trusted root certificate of the TLS client to communicate with the one or more authenticated computing units that have the first certificate pair and that functions as a TLS server

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/David J Pearson/Primary Examiner, Art Unit 2438